                         IN THE UNITED STATE DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


JOHN IRWIN                                                                                 PLAINTIFF

V.                                                      CIVIL ACTION NO. 3:18cv666 HTW-LRA

TBC CORPORATION, DYNAMIC TIRE
CORP., SAILUN CO., LTD., AND DOES 1-10                                                 DEFENDANTS

                             ORDER GRANTING LEAVE TO FILE
                               INTERVENING COMPLAINT

        THIS MATTER, having come before the Court, upon the Motion of the Mississippi Public

Entity Workers’ Compensation Trust (“MPEWCT”), and the Court being advised in the premises,

hereby finds as follows:

        1.      Movant MPEWCT seeks leave to file an Intervening Complaint to protect its lien for

payments made pursuant to the Mississippi Workers Compensation Act.

        2.      The Court is informed that the Plaintiff and the Defendants have no objection to the

Motion for Leave to File an Intervening Complaint.

        3.      Pursuant to the provisions of § 71-3-71 Miss. Code Ann. (1972), as amended, and

Mississippi law, it is appropriate for a workers’ compensation carrier who has paid benefits to

intervene in a third party tort action filed by the injured employee, so as to protect its lien. Further,

MPEWCT has satisfied the requirements of the Federal Rules of Civil Procedure 24.

        4.      MPEWCT shall be allowed ten (10) days from the date of this Order to file its

Intervening Complaint.

        5.      The Court is also advised that Intervenor seeks only to protect and assert a statutory



                                                   1
workers compensation lien pursuant to § 71-3-71 Miss. Code Ann. (1972), as amended. Therefore,

the Court finds MPEWCT should be given notice of any potential settlement prior to consummation

of the settlement so as to protect, reflect and/or assert the amount of its lien.

        SO ORDERED AND ADJUDGED this the 29th day of April, 2019.



                                                /s/HENRY T. WINGATE_______
                                                U.S. DISTRICT COURT JUDGE

AGREED TO BY:

/s/ Edward Sanders
Edward Sanders, Esq.;MB#8880
J.C. Patton, Jr., Esq.
Counsel for Plaintiff

/s/ David Barfield
David A. Barfield, Esq.;MB#1994
Lara Ashley Coleman, Esq.
Counsel for TBC Corporation

Jason Dare
J. Lawson Hester, Esq.;
Jason Edward Dare, Esq.;MB#100973
Counsel for Dynamic Tire Corp.

Ben Griffith
Benjamin E. Griffith, Esq.;MB#5026
Lauren Elizabeth Ward, Esq.;MB#105019
Counsel for Sailun Co., Ltd.

J. L. Wilson
J. L. Wilson, IV; MB# 10782
Counsel for Intervenor




                                                   2
